PER CURIAM.
Appellee’s argument that the foreign defendant, in this tort action, breached no duty owed to the plaintiff is irrelevant to the issue of long-arm jurisdiction. The allegations that the product causing an injury in this state was manufactured by the defendant and shipped to this state in the ordinary course of commerce, were sufficient to withstand a motion to dismiss on grounds that the court was without jurisdiction over the defendant-corporation. § 48.193(l)(f)(2), Fla.Stat. (1987). See Ford Motor Co. v. Atwood Vacuum Mach. Co., 392 So.2d 1305 (Fla.), cert. denied, 452 U.S. 901, 101 S.Ct. 3024, 69 L.Ed.2d 401 (1981); Kravitz v. Gebrueder Pletscher Druck-Gusswaremfabrik, 442 So.2d 985 (Fla. 3d DCA 1983).
Reversed and remanded.